UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1286



ANDY ALEXANDER TJHANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-342-411)


Submitted:   October 27, 2006            Decided:   November 29, 2006


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Matthew W. Rau, LAW OFFICE OF MATTHEW W. RAU, Arlington, Virginia,
for Petitioner. Rod J. Rosenstein, United States Attorney, Allen
F. Loucks, Assistant United States Attorney, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Andy Alexander Tjhang, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider its prior order,

which adopted and affirmed the immigration judge’s denial of his

applications for asylum, withholding of removal, and relief under

the Convention Against Torture.          We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motion to reconsider.                  See 8 C.F.R.

§ 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.

2006).     Accordingly, we deny the petition for review for the

reasons stated by the Board.          See In re: Tjhang, No. A79-342-411

(B.I.A. Feb. 7, 2006).        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                             PETITION DENIED




                                      - 2 -